349 F.2d 416
UNITED STATES of America ex rel. James Morris JOHNSONv.Alfred T. RUNDLE, Superintendent State Correctional Institution, Philadelphia, Pennsylvania, Appellant.
No. 15136.
United States Court of Appeals Third Circuit.
Argued March 5, 1965.
Decided May 28, 1965.

Appeal from the United States District Court for the Eastern District of Pennsylvania; A. Leon Higginbotham, Jr., Judge.
Richard A. Devlin, Asst. Dist. Atty., Montgomery County, Norristown, Pa. (Richard S. Lowe, Dist. Atty., Montgomery County, Norristown, Pa., on the brief), for appellant.
Daniel L. Quinlan, Jr., Quinlan, Torak & DeYoung, Norristown, Pa., H. Lester Haws, Ardmore, Pa., for appellee.
Before BIGGS, Chief Judge, and FORMAN and FREEDMAN, Circuit Judges.
PER CURIAM.


1
The court below made an exhaustive review of the operative facts in this case and carefully examined the pertinent authorities. We perceive no error in the proceedings and we will therefore affirm the judgment on the able opinion of Judge Higginbotham, 243 F. Supp. 695 (E.D.Pa.1964).